Citation Nr: 1000973	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left hip 
fracture, to include leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1976 to August 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran, in his notice of 
disagreement (dated February 2007), appears to be raising a 
separate claim of entitlement to service connection for 
residuals of a low back injury.  There is medical evidence in 
the record (a September 1977 X-ray report) that indicates 
that the Veteran may have incurred, during service, a 
fracture to one of the vertebrae in his low back.  The Board 
refers this claim to the RO for initial adjudication.


FINDING OF FACT

The evidence does not show that the Veteran incurred an 
injury to his left hip during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a left hip fracture have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for residuals of a left hip fracture.  
Initially, it is noted that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a July 
2006 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The same 
letter also explained how disability evaluations and 
effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, and the Veteran did not indicate the existence of 
any pertinent, post-service VA or private treatment records.

The Board finds that no examination is necessary here.  VA 
must provide a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary to adjudicate the 
claim because the evidence does not satisfy the second 
element discussed above (in-service incurrence of disease or 
injury).  The Veteran's service treatment records are void of 
any complaints of, treatment for, or diagnosis of any 
condition related to his left hip.  The Board finds 
(discussed in more detail below) that the evidence of record 
does not establish that it is at least as likely as not that 
the Veteran incurred or aggravated a left hip fracture, or 
any other condition related to the left hip, during service.  
Therefore, an examination is not necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also notes that a medical examination would serve 
no useful purpose in this case because one of the required 
elements to establish service connection (discussed in more 
detail below) is an in-service disease or injury.  Because 
that element is lacking here, there is no possibility that 
the Veteran's claim for service connection for residuals of a 
left hip fracture could be substantiated merely by virtue of 
a medical examination.  Accordingly, the Board finds that the 
Veteran's claim was not prejudiced by the lack of a VA 
examination.

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In this case, the Veteran contends he is entitled to service 
connection for residuals of a left hip fracture, manifested, 
he argues, by his left leg being shorter than his right leg.  
Specifically, he contends that in September 1977, while he 
was training on a night compass course, he fell in an open 
foxhole and injured his left hip.  He states that after 
falling, he experienced constant pain that radiated down his 
left leg and sciatic nerve.

The service treatment records are void of any complaints of, 
treatment for, or diagnoses of a left hip fracture or another 
similar condition.  Physical examination dated April 1994 
(approximately three months before separation from service) 
shows normal spine and musculoskeletal findings, despite 
noting other abnormalities.  Moreover, on a medical history 
questionnaire filled out on the same date, the Veteran noted 
having had painful and swollen joints and broken bones; but 
in the explanatory section, he explained that his broken 
bones related to his right foot (no mention of left hip) and 
that his arthritis affected his elbows and knees (no mention 
of left hip).

The Veteran argues that an X-ray taken of the pelvis in 
September 1977 supports his case.  Unfortunately, however, 
the X-ray report is not relevant evidence as it pertains to 
this claim.  First, the X-ray was ordered as part of a KUB 
(kidney, ureter, bladder) examination, not in reference to a 
hip fracture or another hip-related condition.  Moreover, the 
X-ray findings do not support a left hip injury.  
Specifically, the X-ray report found several calcifications 
in the pelvis, as well as a possible fracture of the left 
transverse process of L2 (one of the vertebrae in the low 
spine).  There was no mention of any hip condition or 
fracture.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection because the 
preponderance of the evidence shows that the Veteran did not 
incur a left hip fracture during service.  The Veteran is 
competent to report having fallen in a foxhole, and having 
injured his left hip.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a lay person is competent to make observations 
that do not require specialized knowledge or training).  
Nevertheless, the Board finds that, given the severity of 
such an injury (a hip fracture), it is less likely than not 
that the service treatment records would be void of any 
complaints of, or treatment for, a hip fracture (or similar 
condition), had the injury occurred.  Because the evidence 
does not support a finding of an in-service injury to the 
left hip, the Board is unable to grant the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for residuals of a left hip 
fracture is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


